Citation Nr: 0922884	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  02-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army 
from January 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service connection 
for a bilateral knee condition.  The Veteran's claim is now 
under the jurisdiction of the Jackson, Mississippi RO.

The Veteran's claim has a history before the Board.  The claim 
was originally remanded to the RO in February 2004 to obtain 
records and to provide the Veteran with a VA examination for 
his knee condition.  After the RO obtained the Veteran's 
medical records, provided an examination, and readjudicated the 
claim, the matter was returned to the Board.  In December 2006, 
the claim was remanded again, because the examination obtained 
was deemed inadequate.  A new examination was provided to the 
Veteran in April 2007.  After the appeal returned to the Board, 
the Board determined that the reasons and bases for the April 
2007 examiner's opinion were inadequate, and in August 2007, 
the Board again remanded the claim for a new opinion.  

In April 2008, after the required development had been 
accomplished at the RO, the Board denied the Veteran's claim 
for service connection, finding that a bilateral knee 
disability was not incurred or aggravated during military 
service.  This decision was appealed the United States Court of 
Appeals for Veterans Claims (the Court).  In February 2009, the 
Court signed a Joint Motion for Remand, which ordered that the 
Board make particular findings of fact and return the claim to 
the RO for a new VA examination.

The Board notes that the Veteran was provided a hearing before 
the undersigned Veterans Law Judge in June 2003.  The 
transcript of the hearing has been associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Court remanded the Veteran's claim to the Board in February 
2009, ordering that the Board remand the case for a new VA 
examination.  Initially, however, the Court's ordered that the 
Board is required to determine whether the Veteran's knee pain 
first began while he was on active duty, and, if so, whether 
his knee pain has persisted since that time.  

The Board notes that the bulk of the Veteran's service 
treatment records (STRs) were destroyed in a fire at the 
National Personnel Records Center in St. Louis.  The only 
remaining record from the Veteran's service is his separation 
examination report from August 1952.  The separation 
examination report neither indicates that the Veteran had any 
knee pain, nor suggests that the Veteran suffered a knee injury 
during service.  The examination report noted that the Veteran 
had pes planus bilaterally, and that he fractured his left foot 
in the summer of 1951.  

The Veteran's claims folder does not contain any evidence 
related to a knee disability dated prior to May 1997, and no 
medical records at all prior to March 1997.  In May 1997, VA 
outpatient treatment records show a diagnosis of degenerative 
joint disease, but do not indicate the date of onset of the 
condition.  

The Veteran has provided various statements and testimony 
relevant to the onset of his knee pain.  In an October 2001 
statement in support of his claim, the Veteran stated, "I am 
having problems now with my knees which they say is caused from 
the medicines for prostate cancer."  

The Veteran testified concerning his knee pain during a June 
2003 hearing before the undersigned Veterans Law Judge.  When 
asked by his representative to explain when he first had a 
problem with his knees, the Veteran responded, "[w]ell, I 
started having a problem about 7-8 years ago."  The 
representative clarified his question, asking, "[w]hat 
happened in the military, sir, with your knees."  The Veteran 
then indicated that he might have hurt his knees jumping out of 
trucks, in the same manner that he injured his foot while in 
service.  The Veteran stated that he did not receive medical 
treatment during service for his knees, and that he only sought 
treatment for his feet.  He got to the point while still on 
active duty that he could "hardly walk" because of problems 
with his feet.  He further explained that he developed trouble 
with his left knee, and that approximately twenty years before 
the hearing, had to have the knee drained of fluid.  The Judge 
asked the Veteran, "[y]ou said you started having problems 
about 7 or 8 years ago, really bad problems with your knees?"  
The Veteran replied, "[y]es."  

The Veteran was examined for his knee condition in May 2005.  
At the examination, the Veteran indicated that he had 
experienced problems with left knee pain "for more than ten 
years."  The Veteran denied right knee pain.  He also 
indicated that he had fluid removed from his left knee once, 
and that he continued to have left knee pain at the time of the 
examination.  He had not experienced swelling in more than ten 
years.  The Veteran quit hunting approximately ten years prior 
to the examination because of left knee pain.

The Veteran was again examined in April 2007.  The Veteran 
denied right knee pain, but said he did have left knee pain.  
The Veteran stated that his left knee began to hurt in 1951-
1952 while he was in the service, but that he could not recall 
an injury.  His pain had been ongoing for 56 years.  

April 2007 X-rays revealed bilateral osteoarthritis.

After a third VA examination, conducted in August 2007, the 
examiner opined that the Veteran's knee condition began fifteen 
to twenty years previously.  The examiner's rationale for the 
date of onset was that "osteoarthritis of knees is a slow and 
chronic condition in origin and takes several years to develop.  
Osteoarthritis of knees is most common after the age of 50."

The Board is required to consider all competent evidence of 
record, including lay evidence.  38 U.S.C.A. §§ 1154(a), 
5107(b) (West 2002).  The factual basis for establishing a 
chronic disease can be established by medical evidence, 
competent lay evidence, or both.  Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (citing 38 C.F.R. § 3.307(b)).  
In Jandreau v. Nicholson, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The Jandreau Court noted that the rule 
that competent lay evidence may be sufficient to establish 
service connection, as discussed in Buchanan, "is particularly 
important when the "[V]eteran's service medical records have 
been destroyed."  Id. at 1376.  The Board may, of course, make 
credibility determinations as to the lay evidence.  Id.  

The Board acknowledges that as this is a case in which the 
Veteran's STRs were fire damaged, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
carefully consider the benefit of the doubt rule.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).

Initially, the Board finds that the Veteran is competent to 
testify as to knee pain he has experienced, as in doing so, he 
is describing symptoms of a condition later diagnosed.  
Jandreau, 492 F.3d at 1377.  The Veteran is not competent to 
diagnose himself with a particular knee condition, or to opine 
that the same knee condition has continued since service.  Id. 
at 1377, note 4.  

The Board is not required to find all of the Veteran's 
testimony credible, however.  The issue of whether lay evidence 
is competent and sufficient is a factual issue within the 
Board's jurisdiction.  Id. at 1377.

The Veteran urges the Board to find that his knee pain has been 
ongoing since service.  The Board finds that the Veteran's 
statements, as well as the limited available medical evidence, 
do not support such a finding.  The Board finds that the 
Veteran's statement asserting that his knee pain began during 
service is not credible, as it is inconsistent with most of the 
Veteran's testimony and statements on the subject, and goes 
against the limited medical evidence available.

In compliance with the Joint Motion, the Board is required to 
make a determination as to the onset of the Veteran's knee 
pain.  Based on the evidence of record, including the Veteran's 
statements, the Board determines that the Veteran's knee pain 
began in 1995.  

The Veteran's separation examination noted the Veteran's 
various in-service injuries, and did not indicate any injury to 
his knees.  Also, the examiner did not otherwise indicate that 
he was experiencing any pain in his knees.

Despite VA's attempts to obtain evidence on behalf of the 
Veteran, and its requests to the Veteran to submit medical 
evidence to support his claim, there is no medical evidence of 
knee problems until May 1997.  A VA progress report from May 
1997 shows a diagnosis of degenerative joint disease.

Many of the Veteran's statements suggest that his knee pain 
began a short time prior to 1997.  At his June 2003 hearing, 
the Veteran twice indicated that he had been experiencing knee 
pain for the previous seven or eight years.  The Veteran 
informed the May 2005 examiner that his knee pain had been 
ongoing "for more than ten years;" he did not suggest a 
fifty-year history of knee pain.  These statements imply that 
the Veteran's condition began in 1995 - that is, ten years 
prior to 2005, and eight years prior to 2003.

The Veteran indicated in an October 2001 statement that he was 
"having problems now with [his] knees . . ." (emphasis 
added).  This statement suggests that the Veteran's knee pain 
had not been ongoing since the 1950s.  Rather, this statement 
suggests a recent onset of the condition.  

The Board notes that the Veteran has made statements that, if 
credible, could support a finding of knee pain prior to 1995.  
During his hearing, and at subsequent VA examinations, the 
Veteran stated that he had to have his knee drained once in the 
early 1980s because of swelling.  The Board finds this 
assertion credible, as the Veteran has consistently stated that 
he had fluid drained from his knee one time.  Even considering 
this fact, however, the knee was drained approximately 30 years 
following the Veteran's separation from service.  Taking this 
evidence even in a light most favorable to the Veteran does not 
suggest that his knee was problematic since his time in 
service.  Also, there is no evidence that the Veteran 
experienced knee pain prior to when his left knee was drained, 
or that the knee pain experienced in the early 1980s continued 
from that time to the present.

During the Veteran's hearing, he indicated that there might 
have been some injury to his knee during service, but he was 
not sure, and stated that he never received treatment for knee 
pain in service.  His statement concerning a knee injury in 
service is contradicted by his statement to the April 2007 
examiner in which he denied injuring his knee during service.  
It also goes against the determination during the Veteran's 
1952 separation examination that he had no knee injuries during 
service.  The Board does not find this statement credible.

For the first time, the Veteran asserted during the April 2007 
examination that he began to experience knee pain during 
service.  The Board does not find this statement credible, as 
it is contrary to the Veteran's other statements addressing the 
time frame for his knee pain.  At no other time, despite 
numerous opportunities, did the Veteran indicate that his knee 
pain began during service.  Also, as noted above, the Veteran's 
separation examination indicated that he was not experiencing 
pain in his knees.

Based on all the evidence of record, the Board concludes that 
the Veteran's knee pain began in 1995.  

The Board finds that the Veteran has consistently asserted that 
he has experienced left knee pain since the 1995 onset of the 
pain.  The Veteran has not consistently complained of right 
knee pain, however.  He asserted during the May 2005 and April 
2007 examinations that his right knee was not in pain.  
Therefore, the Board finds that only the Veteran's left knee 
pain has persisted to the present.  His right knee pain ended 
prior to May 2005.

The claim must be remanded for a new examination.  The examiner 
address the Veteran's history, including the Board's finding 
that the Veteran's knee pain began in 1995, and should 
determine whether it is more likely than not or less likely 
than not that the Veteran's current knee disability is related 
to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule a VA examination 
for the Veteran.  If the Tuscaloosa, Alabama 
VA Medical Center has the appropriate staff 
to conduct the examination, this examination 
should take place there.  Further, in 
accordance with the Joint Motion signed by 
the Court, the examining physician must not 
have previously examined the Veteran in 
conjunction with this claim.

The claims folder, including the entirety of 
this remand, must be made available to and 
be reviewed by the examiner.  The examiner 
should note in his or her report that the 
claims folder was reviewed.  As specifically 
required by the Joint Motion signed by the 
Court, the examiner is required to base his 
or her opinion as to the etiology of the 
Veteran's bilateral knee condition on an 
accurate history of his disability.  By way 
of this remand, the Board has determined 
that the Veteran's knee pain began in 1995.

The examiner should, after reviewing the 
claims folder, opine as to whether it is 
more likely than not or less likely than not 
that the Veteran's current knee bilateral 
disability is related to service.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

